DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claim 1, line 13, “wherein arrangement” should read –wherein an arrangement--
Claim 17, line 4, “a procedure” should read –the procedure--
Claim 20 should be replaced with the following:
The wave generator as recited in claim 1, wherein:
the housing has a length, width, and height dimensions and a total volume that are limited to enable the wave generator to be carried and used in a non-operating room type setting, the housing comprising one or more attachment points configured to receive a strap or belt, the housing being configured to be strapped to a patient during an electrosurgical procedure;
the control unit being further configured to generate and control output signals to at least one surgical electrode for performing surgical procedures in each of a cutting mode, coagulation mode, and a bipolar mode, the control unit using a single circuit structure to generate the output signals for the cutting, coagulation, and bipolar modes; 
the wave generator further comprising:
a battery disposed within the housing, the output signals being generated solely from a voltage produced by the battery; and
the return electrode having a working surface configured to be placed in contact with the patient during a surgical procedure to enable the safe flow of electrical energy from the patient to the wave generator via the return electrode, the return electrode forming or covering a portion of only a bottom surface of the housing, such that the wave generator can be positioned on or strapped to the patient with the working surface of the return electrode in contact with the patient during the surgical procedure.
Claim 21, line 1, “a total” should read –the total--
Claim 22, line 1, “a total” should read –the total--
Claim 30, line 1-2, “the coagulation mode” should read –a coagulation mode--
Authorization for this examiner’s amendment was given in an interview with Dustin Howell on 5/3/2022.
Reasons for Allowance
Claims 1, 3-17, 19-26, and 28-35 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “wherein arrangement of the first, second, and third electrical connections relative to one another is  configured to: enable simultaneous connection of the monopolar electrosurgical instrument to the first electrical connection and the return electrode to the third electrical connection; and prevent connection of the monopolar electrosurgical instrument to the first electrical connection and the return electrode to the third electrical connection when the bipolar electrosurgical instrument is connected to the second electrical connection” as indicated in claim 1 and “a third electrical connection associated with the housing and configured to have a return electrode selectively connected thereto, the third electrical connection being positioned between the first and second receptacles of the second electrical connection, wherein the positioning of the second electrical connection between the first and second receptacles of the third electrical connection prevents the simultaneous connection of the return electrode to the third electrical connection and the bipolar electrosurgical instrument to the second electrical connection” in claim 31 as a whole.
The Examiner has cited Selig (U.S. PGPub. No. 20120202388) as the most pertinent prior art reference, which teaches a similar monopolar/bipolar device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “wherein arrangement of the first, second, and third electrical connections relative to one another is configured to…prevent connection of…the return electrode to the third electrical connection when the bipolar electrosurgical instrument is connected to the second electrical connection” and “wherein the positioning of the second electrical connection between the first and second receptacles of the third electrical connection prevents the simultaneous connection of the return electrode to the third electrical connection and the bipolar electrosurgical instrument to the second electrical connection”. The identified prior art describes a shared connection where that of the monopolar and bipolar plug, wherein plugging in one device would prevent simultaneous connection to the other. However, the applicant claims blocking the return electrode connection when the bipolar element is connected, which is not disclosed by the prior art. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794